ICON Leasing Fund Twelve, LLC Portfolio Overview Q3 2012 ICON Leasing Fund Twelve, LLC Table of Contents Letter from the CEOs 1 Introduction to Portfolio Overview 2 New Investments 2 Recent Dispositions 3 Portfolio Overview 4 Revolving Line of Credit 7 Perfomance Analysis 7 Transactions with Related Parties 9 Financial Statements 11 Forward Looking Information 15 ICON Leasing Fund Twelve, LLC Letter from the CEOs Dear investor in ICON Leasing Fund Twelve, LLC: We wanted to take this time to summarize Fund Twelve’s current portfolio and let you know what activity took place during the third quarter ended September 30, 2012.As you may know, Fund Twelve was in its operating period during the quarter.During our operating period, we will make direct investments in domestic and global companies. These investments will be structured as debt and debt-like financings (such as leases) that are collateralized by business-essential equipment and corporate infrastructure. Fund Twelve is pleased to report that it made approximately $5 million in investments during the third quarter ended September 30, 2012.For example, Fund Twelve made a $4,080,000 term loan to Superior Tube Company, Inc. and its affiliate that is secured by manufacturing equipment consisting of tube mills, reducers, finishing machines and heat treatment furnaces. Fund Twelve also sold the remaining machining and metal working equipment subject to leases with subsidiaries of MW Universal, Inc. We initially invested $18,990,000 to purchase the equipment and collected approximately $25,308,000 in rental and sale proceeds in connection with these investments. A more detailed analysis of Fund Twelve’s investments, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Co-President and Co-Chief Executive Officer Mark Gatto Co-President and Co-Chief Executive Officer 1 ICON Leasing Fund Twelve, LLC Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Twelve, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2012.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $347,686,947 commencing with our initial offering on May 7, 2007 through the closing of our offering on April 30, 2009.During our operating period, we will invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. New Investments The Fund made the following new investments: Frontier Oilfield Services, Inc. Investment Date: 7/23/2012 Collateral: Saltwater disposal wells and related equipment valued at approximately $38,925,000. Structure: Loan Expiration Date: 02/01/2018 Facility Amount: Fund Participation: Revstone Transportation, LLC Investment Date: 7/30/2012 Collateral: Automotive manufacturing equipment valued at approximately $69,282,000. Structure: Loan Expiration Date: 03/01/2017 Facility Amount: $42,258,000* Fund Participation: $292,000* Superior Tube Inc. Investment Date: 9/10/2012 Collateral: Equipment and related inventory used in oil field services business valued at approximately $32,387,000. Structure: Loan Expiration Date: 10/01/2017 Facility Amount: Fund Participation: 2 ICON Leasing Fund Twelve, LLC New Investments (Continued) SAExploration Holdings, Inc. Investment Date: 11/28/2012 Collateral: Seismic imaging equipment valued at $33,500,000. Structure: Loan Expiration Date: 11/28/2016 Facility Amount: Fund Participation: * Approximate amount Recent Dispositions The Fund disposed of the following investments: Coach Am Group Holdings Corp. Structure: Lease Collateral: Passenger buses. Disposition Date: 07/20/2012 Equity Invested: $5,314,000* Total Proceeds Received: $7,834,000* MW Universal, Inc. Structure: Lease Collateral: Machining and metal working equipment. Disposition Dates: Various datesthrough 08/20/2012 Equity Invested: $18,990,000* Total Proceeds Received: $25,308,000* Quattro Plant Limited Structure: Loan Collateral: Rail support construction equipment. Disposition Date: 11/14/2012 Equity Invested: $5,204,000* Total Proceeds Received: $7,504,000* Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Disposition Date: 11/16/2012 Equity Invested: $14,109,000* Total Proceeds Received: $16,835,000* Note: Following the Fund’s additional investment on July 30, 2012, Revstone prepaid the loan subject to a 5% prepayment fee. * Approximate amount 3 ICON Leasing Fund Twelve, LLC Portfolio Overview In addition to certain investments described in the New Investments section, as of September 30, 2012, our portfolio consisted primarily of the following investments: Quattro Plant Limited Structure: Loan Collateral: Rail support construction equipment. Expiration Date: 3/1/2013 ION Geophysical, Inc. Structure: Loan Collateral: Analog seismic system equipment. Expiration Date: 8/1/2014 EMS Enterprise Holdings, LLC Structure: Loan Collateral: Metal cladding equipment consisting of furnaces, rolling mills, winders, slitters and production lines. Expiration Date: 9/1/2014 VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Expiration Date: 10/06/2014 Palmali Holding Company Limited Structure: Loan Collateral: Two Aframax tanker vessels. Expiration Date: 07/28/2016 09/14/2016 Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Expiration Date: 03/01/2017 Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Expiration Date: 01/16/2021 4 ICON Leasing Fund Twelve, LLC Portfolio Overview (Continued) Magnum Coal Company Structure: Lease Collateral: A Bucyrus Erie model 1570 Dragline. Expiration Date: 05/31/2013 Sealynx Structure: Lease Collateral: Auto parts manufacturing equipment. Expiration Date: 06/01/2013 Broadview Networks Holdings, Inc Structure: Lease Collateral: Telecommunications equipment. Expiration Date: Various dates through 03/31/2014 Atlas Pipeline Mid-Continent, LLC Structure: Lease Collateral: Natural gas compressors. Expiration Date: 08/31/2013 Pliant Corporation Structure: Lease Collateral: Plastic films and flexible packaging manufacturing equipment. Expiration Date: 09/30/2013 AET, Inc. Limited Structure: Lease Collateral: Four Aframax product tankers. Expiration Date: 11/13/2013 11/14/2013 AET, Inc. Limited Structure: Lease Collateral: Two Aframax tankers and two Very Large Crude Carriers. Expiration Date: 03/29/2014 03/29/2021 5 ICON Leasing Fund Twelve, LLC Portfolio Overview (Continued) Vroon Group B.V. Structure: Lease Collateral: Two handy-size container vessels. Expiration Date: 04/24/2014 Swiber Holdings Limited Structure: Lease Collateral: A saturation diving system. Expiration Date: 06/30/2014 Ionian Group Structure: Lease Collateral: A product tanker vessel. Expiration Date: 10/29/2014 Swiber Holdings Limited Structure: Lease Collateral: A 300-man accommodation and work barge. Expiration Date: 03/23/2017 Leighton Holdings Ltd. Structure: Lease Collateral: An accommodation and work barge and two pipelay barges. Expiration Date: 06/25/2017 10/27/2017 Leighton Holdings Ltd. Structure: Lease Collateral: A pipelay barge. Expiration Date: 1/04/2018 6 ICON Leasing Fund Twelve, LLC Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $10,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend.The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that all interest rates on advances under the Facility are subject to an interest rate floor of 4.0% per year.In addition, the Fund is obligated to pay an annualized commitment fee of 0.50% on unused commitments under the Facility. At September 30, 2012, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested As of September 30, 2012 Leverage Ratio 0.92:1* % of Receivables Collected in the Quarter Ended September 30, 2012 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of 10/31/2012. One of our objectives is to provide cash distributions to our members.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as the net change in cash during the period plus distributions to members and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period, if any. 7 ICON Leasing Fund Twelve, LLC Performance Analysis (Continued) We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to members, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make investments and Distributions to Members As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Members during the period + investments made during the period to the extent of equity raised and cash on hand at the beginning of the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO 8 ICON Leasing Fund Twelve, LLC Performance Analysis (Continued) Cash Available From Business Operations for the Period January 1, 2012 to September 30, 2012 Cash Balance at January 1, 2012 $ Cash Balance at September 30, 2012 $ Net Change in Cash $ ) Add Back: Distributions Paid to Members from January 1, 2012 to September 30, 2012 $ Investments made during the Period Investment in Notes Receivable $ Investment in Joint Ventures $ Deduct: Net Equity raised during the Period $ Debt Proceeds used specifically for Investments and activity related to the Facility $
